Citation Nr: 1109047	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  08-25 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for traumatic arthritis, status post left wrist fracture (minor), currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for residuals, status post left fifth metacarpal arthroplasty, currently evaluated as 10 percent disabling.

3.  Entitlement to a compensable rating for residuals, status post left fifth metacarpal fracture (minor).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1977 to April 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In July 2008, the Veteran submitted a substantive appeal to perfect the appeal of the issues listed in the case-caption, above.  He indicated on his VA Form 9 that he requests a Travel Board hearing.  In September 2008, the Veteran submitted a statement requesting that the hearing be moved closer to his home near Fort Meyers, Florida, due to his physical condition and his inability to travel.  The record reflects that the Veteran has quadriplegia.  In October 2008, the Veteran's representative submitted a written statement requesting a "Special Circumstance Remote Video Hearing" at the Fort Meyers VA outpatient clinic.  The representative indicated that his can be either by way of a Travel Board hearing or a Videoconference hearing.  A November 2008 statement from the Veteran's private physician supports the request for a special location.  The Board observes that the hearing notice letter did not address this request whatsoever, and the hearing was scheduled for a November 2009 date at the St. Petersburg RO.  Also, in July 2009, the Veteran, by way of his representative, submitted a change of address form to VA.  The October 2009 hearing notice letter, however, was mailed to the Veteran's old address.  The Veteran failed to appear at the November 2009 hearing.

The Veteran is entitled to his requested hearing.  38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a), 20.703 (2010).  Because his special request was not addressed, and because his hearing notice was mailed to an improper address, the Board finds that a remand is necessary in order to properly afford the Veteran his requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule a Travel Board or Videoconference hearing for the Veteran.  The Veteran and his representative should be notified of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2010).  The RO must send notice of the hearing to the Veteran at his current address of record.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
STEVEN D. REISS 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

